Exhibit 10.1 EXECUTION COPY CONSENT AGREEMENT AND AMENDMENT NO. 5 TO CREDIT AGREEMENT This CONSENT AGREEMENT AND AMENDMENT NO. 5 TO CREDIT AGREEMENT, dated as of December 9, 2014 (this “ Consent ”), is by and among Corinthian Colleges, Inc. (the “ Domestic Borrower ”), Everest Colleges Canada, Inc. (the “ Canadian Borrower ”; the Domestic Borrower and the Canadian Borrower are referred to herein collectively as the “ Borrowers ”), the Guarantors party hereto, the Lenders party hereto and Bank of America, N.A., as Domestic Administrative Agent (in such capacity, the “ Domestic Administrative Agent ”) and Canadian Agent (in such capacity, the “ Canadian Administrative Agent ”; the Domestic Administrative Agent and the Canadian Administrative Agent are referred to herein collectively as the “ Administrative Agents ”). Capitalized terms which are used in this Consent without definition and which are defined in the Credit Agreement shall have the same meanings herein as in the Credit Agreement. R E C I T A L S : WHEREAS, the Borrowers, the lenders party thereto from time to time (the “ Lenders ”) and the Administrative Agents are parties to that certain Fourth Amended and Restated Credit Agreement, dated as of May 17, 2012 (as amended, restated, supplemented or otherwise modified from time to time, the “ Credit Agreement ”); WHEREAS, the Domestic Borrower and the U. S. Department of Education are parties to that certain Operating Agreement, dated as of July 8, 2014 (as amended, the “ Operating Agreement ”); WHEREAS, the Borrowers, the Lenders party thereto and the Administrative Agents are parties to that certain Forbearance and Consent Agreement dated as of October 10, 2014 (the “ Forbearance Agreement ”); WHEREAS, the Domestic Borrower, Corinthian Schools, Inc., a Delaware corporation (“
